Name: Commission Regulation (EEC) No 3548/83 of 15 December 1983 amending the Annex to Regulations (EEC) No 1559/70, (EEC) No 1560/70, (EEC) No 1561/70, (EEC) No 1562/70 and (EEC) No 55/72
 Type: Regulation
 Subject Matter: trade policy;  plant product;  agricultural policy
 Date Published: nan

 Avis juridique important|31983R3548Commission Regulation (EEC) No 3548/83 of 15 December 1983 amending the Annex to Regulations (EEC) No 1559/70, (EEC) No 1560/70, (EEC) No 1561/70, (EEC) No 1562/70 and (EEC) No 55/72 Official Journal L 354 , 16/12/1983 P. 0036 - 0037*****COMMISSION REGULATION (EEC) No 3548/83 of 15 December 1983 amending the Annex to Regulations (EEC) No 1559/70, (EEC) No 1560/70, (EEC) No 1561/70, (EEC) No 1562/70 and (EEC) No 55/72 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 2004/83 (2), and in particular Article 21 (3) thereof, Whereas the Annex to Commission Regulations: - (EEC) No 1559/70 of 31 July 1970 laying down conditions for the supply to the animal feedingstuffs industry of fruit and vegetables withdrawn from the market (3), as last amended by Regulation (EEC) No 3481/80 (4), - (EEC) No 1560/70 of 31 July 1970 laying down conditions for awarding contracts for obtaining juice by processing fruit and vegetables withdrawn from the market (5), as amended by Regulation (EEC) No 1936/83 (6), - (EEC) No 1561/70 of 31 July 1970 laying down conditions for awarding contracts for distilling operations in respect of certain fruit withdrawn from the market (7), as last amended by Regulation (EEC) No 3481/80, - (EEC) No 1562/70 of 31 July 1970 laying down conditions for the supply to the distilling industries of certain fruit withdrawn from the market (8), as last amended by Regulation (EEC) No 3481/80, and - (EEC) No 55/72 of 12 January 1972 laying down conditions for inviting tenders for the disposal of fruit and vegetables withdrawn from the market (9), as last amended by Regulation (EEC) No 1937/83 (10), lists the agencies appointed by the Member States to carry out the operations specified in those Regulations; Whereas the Danish agency's address has changed and the French agency is replaced by a newly created agency and the Annex to the said Regulations should therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Sole Article In the Annex to Regulations (EEC) No 1559/70, (EEC) No 1560/70, (EEC) No 1561/70, (EEC) No 1562/70 and (EEC) No 55/72, the mentions concerning the appointed agencies by the Republic of France and the Kingdom of Denmark shall be replaced by the following mentions: 'Republic of France: Office national interprofessionnel des fruits et lÃ ©gumes et de l'horticulture (Oniflhor), 164, rue de Javel, F-75015 Paris Kingdom of Denmark: EF-Direktoratet, Direktoratet for Markedsordningerne, Frederiksborggade 18, DK-1360 Koebenhavn K, telex 15137, tlf. 01 927000' This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 198, 21. 7. 1983, p. 2. (3) OJ No L 169, 1. 8. 1970, p. 55. (4) OJ No L 363, 31. 12. 1980, p. 87. (5) OJ No L 169, 1. 8. 1970, p. 59. (6) OJ No L 191, 15. 7. 1983, p. 42. (7) OJ No L 169, 1. 8. 1970, p. 63. (8) OJ No L 169, 1. 8. 1970, p. 67. (9) OJ No L 9, 12. 1. 1972, p. 1. (10) OJ No L 191, 15. 7. 1983, p. 43.